Exhibit 10.27

FORM OF XYLEM

2011 OMNIBUS INCENTIVE PLAN

2012 NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

THIS AGREEMENT (the “Agreement”), effective as of the 2nd day of March, 2012, by
and between Xylem Inc. (the “Company”) and [name] (the “Optionee”), WITNESSETH:

WHEREAS, the Optionee is now employed by the Company or an Affiliate (as defined
in the Company’s 2011 Omnibus Incentive Plan, (the “Plan”)) as an employee, and
in recognition of the Optionee’s valued services, the Company, through the
Leadership Development and Compensation Committee of its Board of Directors (the
“Committee”), desires to provide an opportunity for the Optionee to acquire or
enlarge stock ownership in the Company, pursuant to the provisions of the Plan.

NOW, THEREFORE, in consideration of the terms and conditions set forth in this
Agreement and the provisions of the Plan, a copy of which is attached hereto and
incorporated herein as part of this Agreement, and any administrative rules and
regulations related to the Plan as may be adopted by the Committee, the parties
hereto hereby agree as follows:

 

1.

Grant of Options.    In accordance with, and subject to, the terms and
conditions of the Plan and this Agreement, the Company hereby confirms the grant
on March 2nd2012, (the “Grant Date”) to the Optionee of the option to purchase
from the Company all or any part of an aggregate of #,### Shares (the “Option”),
at the purchase price of $[     ] per Share (the “Option Price” or “Exercise
Price”). The Option shall be a Nonqualified Stock Option.

 

2.

Terms and Conditions.    It is understood and agreed that the Option is subject
to the following terms and conditions:

 

  (a)

Expiration Date.    The Option shall expire on March 2, 2022, or, if the
Optionee’s employment terminates before that date, on the date specified in
subsection (f) below.

 

  (b)

Exercise of Option.    The Option may not be exercised until it has become
vested.

 

  (c)

Vesting.    Subject to subsections 2(a) and 2(f), the Option shall vest in three
installments as follows:

 

  (i)

1/3 of the Option shall vest on March 2, 2013,

 

  (ii)

1/3 of the Option shall vest on March 2, 2014, and

 

  (iii)

1/3 of the Option shall vest on March 2, 2015,

Subject to subsections 2(a) and 2(f), to the extent not earlier vested pursuant
to paragraphs (i), (ii), and (iii) of this subsection (c), the Option shall vest
in full upon an Acceleration Event (as defined in the Plan).

 

  (d)

Payment of Exercise Price. Permissible methods for payment of the Exercise Price
upon exercise of the Option are described in Section 6.6 of the Plan, or, if the
Plan is amended, successor provisions. In addition to the methods of exercise
permitted by Section 6.6 of the Plan, the Optionee may exercise all or part of
the Option by way of (i) broker-assisted

 

1



--------------------------------------------------------------------------------

 

cashless exercise in a manner consistent with the Federal Reserve Board’s
Regulation T, unless the Committee determines that such exercise method is
prohibited by law, or (ii) net-settlement, whereby the Optionee directs the
Company to withhold Shares that otherwise would be issued upon exercise of the
Option having an aggregate Fair Market Value on the date of the exercise equal
to the Exercise Price, or the portion thereof being exercised by way of
net-settlement (rounding up to the nearest whole Share).

 

  (e)

Tax Withholding. The Company shall have the power and the right to deduct or
withhold, or require the Optionee to remit to the Company, all applicable
federal, state, and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to the exercise of the Option. The
Optionee may elect to satisfy the withholding requirement, in whole or in part,
by having the Company withhold Shares that otherwise would be issued upon
exercise of the Option, with the number of Shares withheld having a Fair Market
Value on the date the tax is to be determined equal to the minimum statutory
total tax that could be imposed on the transaction (rounding up to the nearest
whole Share). Any such election shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.

 

  (f)

Effect of Termination of Employment.

If the Optionee’s employment terminates before March 2, 2022, the Option shall
expire on the date set forth below, as applicable:

 

  (i)

Termination due to Death. If the Optionee’s employment is terminated as a result
of the Optionee’s death, the Option shall expire on the earlier of March 2,
2022, or the date three years after the termination of the Optionee’s employment
due to death. If all or any portion of the Option is not vested at the time of
the Optionee’s termination of employment due to death, the Option shall
immediately become 100% vested.

 

  (ii)

Termination due to Disability. If the Optionee’s employment is terminated as a
result of the Optionee’s Disability (as defined below), the Option shall expire
on the earlier of March 2, 2022, or the date five years after the termination of
the Optionee’s employment due to Disability. If all or any portion of the Option
is not vested at the time of the termination of the Optionee’s employment due to
Disability, the Option shall immediately become 100% vested.

 

  (iii)

Termination due to Retirement. If the Optionee’s employment is terminated as a
result of the Optionee’s Retirement (as defined below), the Option shall expire
on the earlier of March 2, 2022, or the date five years after the termination of
the Optionee’s employment due to Retirement. If all or any portion of the Option
is not vested at the time of the Optionee’s termination of employment due to
Retirement, a prorated portion of the unvested portion of the Option shall
immediately vest as of the date of the termination of employment (see “Prorated
Vesting Upon Retirement” below). Any remaining unvested portion of the Option
shall expire as of the date of the termination of the Optionee’s employment. For
purposes of this subsection 2(f)(iii), the Optionee shall be considered employed
during any period in which the Optionee is receiving severance payments
(disregarding any delays required to comply with tax or other requirements), and
the date of the termination of the Optionee’s employment shall be the last day
of any such severance period.

 

  (iv)

Cause. If the Optionee’s employment is terminated by the Company (or an
Affiliate, as the case may be) for cause (as determined by the Committee), the
vested and unvested portions of the Option shall expire on the date of the
termination of the Optionee’s employment.

 

2



--------------------------------------------------------------------------------

  (v)

Voluntary Termination or Other Termination by the Company. If the Optionee’s
employment is terminated by the Optionee or terminated by the Company (or an
Affiliate, as the case may be) for other than cause (as determined by the
Committee), and not because of the Optionee’s Retirement, Disability or death,
the vested portion of the Option shall expire on the earlier of March 2, 2022,
or the date three months after the termination of the Optionee’s employment. Any
portion of the Option that is not vested (or the entire Option, if no part was
vested) as of the date the Optionee’s employment terminates shall expire
immediately on the date of termination of employment, and such unvested portion
of the Option (the entire Option, if no portion was vested on the date of
termination) shall not thereafter be exercisable. For purposes of this
subsection 2(f)(v), the Optionee shall be considered employed during any period
in which the Optionee is receiving severance payments, and the date of the
termination of the Optionee’s employment shall be the last day of any such
severance period.

Notwithstanding the foregoing, if an Optionee’s employment is terminated on or
after an Acceleration Event (A) by the Company (or an Affiliate, as the case may
be) for other than cause (as determined by the Committee), and not because of
the Optionee’s Retirement, Disability, or death, or (B) by the Optionee because
the Optionee in good faith believed that as a result of such Acceleration Event
he or she was unable effectively to discharge his or her present duties or the
duties of the position the Optionee occupied just prior to the occurrence of
such Acceleration Event, the Option shall in no event expire before the earlier
of the date that is 7 months after the Acceleration Event or March 2, 2022.

Retirement. For purposes of this Agreement, the term “Retirement” shall mean the
termination of the Optionee’s employment if, at the time of such termination,
the Optionee is eligible to commence receipt of retirement benefits under a
traditional formula defined benefit pension plan maintained by the Company or an
Affiliate (or would be eligible to receive such benefits if he or she were a
participant in such a traditional formula defined benefit pension plan) or if no
such plan is maintained, the first day of the month which coincides with or
follows the Optionee’s 65th birthday.

Disability. For purposes of this Agreement, the term “Disability” shall mean the
complete and permanent inability of the Optionee to perform all of his or her
duties under the terms of his or her employment, as determined by the Committee
upon the basis of such evidence, including independent medical reports and data,
as the Committee deems appropriate or necessary.

Prorated Vesting Upon Retirement. The prorated portion of an Option that vests
upon termination of the Optionee’s employment due to the Optionee’s Retirement
shall be determined by multiplying the total number of unvested Shares subject
to the Option at the time of the termination of the Optionee’s employment by a
fraction, the numerator of which is the number of full months the Optionee has
been continually employed since the Grant Date and the denominator of which is
36. For this purpose, full months of employment shall be based on monthly
anniversaries of the Grant Date, not calendar months.

 

  (g)

Compliance with Laws and Regulations. The Option shall not be exercised at any
time when its exercise or the delivery of Shares hereunder would be in violation
of any law, rule, or regulation that the Company may find to be valid and
applicable.

 

  (h)

Optionee Bound by Plan and Rules. The Optionee hereby acknowledges receipt of a
copy of the Plan and this Agreement and agrees to be bound by the terms and
provisions thereof as amended from time to time. The Optionee agrees to be bound
by any rules and regulations for administering the Plan as may be adopted by the
Committee during the life of the Option. Terms used herein and not otherwise
defined shall be as defined in the Plan.

 

3



--------------------------------------------------------------------------------

  (i)

Governing Law. This Agreement is issued, and the Option evidenced hereby is
granted, in White Plains, New York and shall be governed and construed in
accordance with the laws of the State of New York, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.

 

4



--------------------------------------------------------------------------------

By signing a copy of this Agreement, the Optionee acknowledges that s/he has
received a copy of the Plan, and that s/he has read and understands the Plan and
this Agreement and agrees to the terms and conditions thereof. The Optionee
further acknowledges that the Option awarded pursuant to this Agreement must be
exercised prior to its expiration as set forth herein, that it is the Optionee’s
responsibility to exercise the Option within such time period, and that the
Company has no further responsibility to notify the Optionee of the expiration
of the exercise period of the Option.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
President and Chief Executive Officer, or a Vice President, as of the 2nd day of
March, 2012.

 

Agreed to:

    XYLEM INC.

 

____________________________       Optionee       (Online acceptance constitutes
agreement)       Dated:                                        Dated: March 2,
2012 Enclosures      

 

5